DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/629,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 10:
	The claims of the copending application disclose the dissolved air and/or ozone flotation unit comprising: a central column in fluid communication with an inlet pipe for receiving wastewater; a first flotation zone in fluid commination with the central column, the first flotation zone including at least one diffuser to mix a first fluid stream having dissolved gases into the wastewater; a second flotation zone in fluid commination with the first flotation zone, 
Regarding Claims 11-17:
	The copending claims disclose the all the claimed limitations except those directed to the FOG tank, sludge holding tank, and struvite slurry tank (see claims 1-17). However, as claim 10 is directed to the flotation unit, not a system the limitations directed to the larger system do not add patentable weight to the unit. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 11-17:
	The claims depend directly, or indirectly, from claim 10 which is directed to a “dissolved air and/or ozone flotation unit” however the dependent claims refer to the “system as recited.” There is insufficient antecedent basis for “the system” and it is not clear what “the system” is limited to.  It is not clear which, if any, limitations are directed to features that further limit the structure of the flotation unit and which limitations are directed to features that are intended to be connected to the flotation unit as part of a larger system. 

Claims 11-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend directly, or indirectly from claim 10 which is directed to a “dissolved air and/or ozone flotation unit” however the dependent claims refer to the “system as recited” and all the limitations required are directed to features outside of the flotation unit. For example claim 12 is directed to “a scum scraper assembly mounted over the dissolved air and/or ozone flotation unit” as the scum scraper is mounted over the flotation unit it is not a part of the flotation unit and therefore does not further limit the flotation unit.  Applicant may 

Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9 and 18-20 are allowable in view of the closest prior art, Myers (USPN 1,323,373). The prior art discloses a zoned dissolved gases flotation unit having a first flotation zone in fluid communication with a second flotation zone, and a third flotation zone in fluid communication with the second flotation zone (plurality of compartments with air chambers) (see pg. 1 lines 12-22, 57-61). Myers does not disclose a FOG tank coupled to the first flotation zone, a sludge holding tank coupled to the second flotation zone or a struvite slurry tank coupled to the third flotation zone.  It would not have been obvious to one skilled in the art to modify Myers to include a FOG tank coupled to the first flotation zone, a sludge holding tank coupled to the second flotation zone or a struvite slurry tank coupled to the third flotation zone or the steps of transferring FOG to the FOG tank, sludge to the sludge tank, of struvite to the struvite tank, because Myers requires a counter current operation with the floated material and tailings are transferred in a counter current operation between the flotation units (cells) (see pg. 1 lines 15-22). It would therefore not be desirable to transfer the FOG (floated material), sludge or struvite (tailings) to separate tanks when it is the intention of Myers to transfer those materials in additional flotation units. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/29/2021